Exhibit 10.1
FORM OF AGREEMENT REGARDING SEVERANCE ARRANGEMENTS
May  , 2009
     Re: Severance Arrangements.
Dear       :
     As we have discussed, due to recent regulatory developments adversely
affecting Northfield’s business and the company’s limited financial resources,
Northfield’s board of directors has authorized management to pursue an orderly
winding up of the company’s business. Northfield is accordingly terminating the
current employment relationship of each of our executive officers. As a result,
your employment as an officer and employee of Northfield will terminate as of
May 8, 2009.
     Under the terms of your [severance protection][executive employment]
agreement with Northfield, the termination of your employment will be deemed an
involuntary termination without cause. Therefore, you will be entitled to
certain severance benefits under your agreement. Your severance benefits are
summarized on the attached schedule.
     Northfield has previously advised you and its other executive officers that
the company’s available cash resources are not currently sufficient to permit
the immediate payment in full of the severance benefits due to Northfield’s
executive officers. We have accordingly agreed that you will receive on the next
regular scheduled payroll payment of your unused PTO plus your normal earnings
through May 8. You agree to defer receipt of the remainder of your severance
payment until such time as Northfield is able to sell or otherwise dispose of
its owned manufacturing facility in Mt. Prospect, Illinois.
     Northfield has advised you that the deferred severance payments due to you
and the company’s other executive officers totals $3,146,853, which includes
payment of health insurance. You understand that Northfield cannot guarantee
that the proceeds from the sale or other disposition of its manufacturing
facility will be sufficient to permit payment in full of the deferred severance
payments due to you and Northfield’s other executive officers. You and the other
executive officers have therefore each agreed that, to the extent such sale
proceeds are insufficient to pay in full all of the deferred severance amounts,
Northfield will pay each executive his or her pro rata share of the available
proceeds, determined based on the respective amounts of the deference severance
payments due to each executive officer.
     This will confirm that to the extent you are entitled to subsidized COBRA
coverage under the terms of your agreement, but such coverage is not available
because of the discontinuation of Northfield’s health insurance plan, Northfield
will make a cash payment to you equal to the employer portion of the premium for
you and your covered dependents for your current coverage under our existing
health insurance plan, determined as of the time the coverage ceases. These
payments will continue for the period that you would otherwise have been
entitled to subsidized COBRA benefits under the terms of your agreement.
     Any payments and other benefits provided to you in accordance with this
letter agreement will be subject to tax withholding to the extent required by
law.

 



--------------------------------------------------------------------------------



 



     If you agree with the foregoing arrangements, please sign that enclosed
counterpart of this letter agreement and return it to the undersigned.
NORTHFIELD LABORATORIES INC.
                                                            
Agreed and accepted this May ___, 2009:
                                                            

 